The opinion of the court was delivered by
Hopkins, J.:
The defendant appeals from a conviction of being a persistent violator of the prohibitory liquor law. Previous conviction was not disputed. Five counts were lodged against him in the instant case — two for unlawful possession of intoxicating liquor, two for sale, and one for maintaining a nuisance; unlawful possession, June 25, 1925, and October 18, same year; sales on the same *38days, maintenance of the nuisance on and between the same days. The defendant presents but one question, applicable to each count: that no evidence was adduced to support the verdict and judgment. It would serve no useful purpose to analyze the evidence or discuss the arguments of counsel. From a full consideration of both we are of opinion the verdict and judgment on all five counts was not improper and that defendant has suffered no miscarriage of justice. On questions of brevity of judicial opinions, and setting out the evidence, see American Bar Association Journal, “Report Special Committee,” August, 1916, p. 618; “The Argument in the Decision,” June, 1921, p. 270; “Proposed Canons of Judicial Ethics,” February, 1923, p. 73.
The judgment is affirmed.